—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Queens County (Lonschein, J.), entered August 5, 1998, which, upon a jury verdict on the issue of liability finding that the defendant was not at fault in the happening of the accident, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that the trial court improperly admitted into evidence photographs of the sidewalk without first redacting the alleged dates of processing imprinted on the back is without merit. The photographs were properly authenticated by testimony that they fairly and accurately represented the condition of the sidewalk on the date of the accident (see, Moore v Leaseway Transp. Corp., 49 NY2d 720). Thompson, J. P., Altman, Feuerstein and Schmidt, JJ., concur.